Hall, J.
(dissenting.)
It is true as stated in the majority opinion herein that a city derives its existence and powers from the state. It is also true that it has no powers except those expressly conferred upon it by the state.
There is no authority of law for the City of Indianola to donate the lots in question to the supervisors’ districts unless that authority is found in Section 1, Chapter 435, Laws of Mississippi of 1948, a portion of which section is quoted in the majority opinion. Immediately following that portion of Section 1 which is quoted by the majority, the same section further provides: “In acting jointly hereunder the board of supervisors of any county, acting for the county, supervisors district or election district of a county, and the mayor and board of aldermen, or city council, or other like governing body of any city or town, acting for the city or town, are hereby authorized and empowered to contract with each other for and on behalf of the political subdivision or part thereof which each represents with respect to any and all things related to the matters and things herein authorized and particularly to apportion and prorate the ownership of the property acquired or to be acquired in such a joint undertaking; to determine the proportionate part of the cost of maintenance, support and operation to be assumed, contributed and paid by each, and the amount of money therefor each will raise from taxation; . . .”.
In my opinion the whole scheme of said Section 1 is to authorize a municipality to contract jointly with some other political subdivision for the erection and maintenance and operation of a public hospital. The first paragraph of that section expressly provides that any political subdivision “acting hereunder may contract and otherwise cooperate with” other political subdivisions. The second paragraph provides “In acting jointly hereunder” the board of supervisors and the governing body *121of the municipality “are hereby authorized and empowered to contract with each other for and on behalf of the political subdivision or part thereof which each represents with respect to any and all things related to the matters and things herein authorized.” Provision is then made for apportionment and proration of the ownership of the property as well as the cost of maintenance and operation of the hospital. It is quite clear to me that the entire chapter deals with the matter of a joint undertaking between a municipality and some other political subdivision for the construction, maintenance and operation of a public hospital. In this case there was no joint undertaking between the City of Indianola and the three supervisors’ districts. The hospital is to be built, maintained and operated exclusively by the supervisors’ districts, and the city has nothing whatsoever to do with its construction, maintenance or operation, and the city has made no contract with the supervisors ’ districts, but has conveyed as a simple donation the lots in question to the supervisors’ districts. If it has such authority it is solely by virtue of the cited statute, and I do not believe that the statute is broad enough to grant such authority upon the facts here presented.
Smith, J., concurs in this dissent.